Citation Nr: 1800505	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for phlebitis of the lower extremities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; and the Veteran's spouse


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159 (c)(4).

In this case, there is evidence that the Veteran has a disorder of the lower extremities.  November 2013 VA clinic records noted the Veteran has a history of lower extremity phlebitis.  The Veteran contends that the condition is directly related to duties and training in service.  Specifically, the Veteran testified that, during training, a fellow soldier fell onto the Veteran's legs and caused lower leg swelling and bruising.  See Board Hearing Transcript, pp. 6-14.

Given the Veteran's lay statements describing the nature of his in-service injury, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed disorder of the lower extremities.

During the November 2016 hearing, the Veteran testified that he received treatment shortly after service for the claimed condition at Grossmont Hospital in La Mesa, California.  Those records do not appear to be part of the claims file.  On remand, the AOJ should attempt to obtain those records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since May 2014.

2.  With the assistance of the Veteran and his representative as necessary, obtain any outstanding relevant private treatment records, specifically including any lower extremity treatment records from Grossmont Hospital in La Mesa, California.

All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

3.  Schedule the Veteran for VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed disorder of the lower extremities.  The examiner must review the Veteran's electronic claims folder.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner should opine on the following question:

Is at least as likely as not (50 percent or greater possibility) that any diagnosed disorder of the lower extremities had its onset in service or is etiologically related to the Veteran's period of active service.  In providing this opinion, the examiner's attention is directed towards the following:

* the Veteran's November 2016 hearing testimony concerning his in-service injury and resulting symptoms;

* lay statements of the Veteran's ex-spouse and the Veteran's dependents indicating the Veteran has had symptoms of the lower extremities since separation from service; and

* a February 2011 private chiropractor letter noting the Veteran was referred to a medical doctor in the 1970s for treatment of apparent phlebitis symptoms.

A complete rationale for all stated opinions is required.

4.  After completing the actions detailed above, readjudicate the appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




